DETAILED ACTION
Claims 1-2, 5-10, 13-16, and 19-21 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The replacement abstract submitted on April 11, 2022, is objected to because of the following minor informalities:
Either replace “system, the” with --system.  The-- in line 1, or replacing “includes” with --including-- in line 2.
In line 4, replace “the associated” with --an associated--.
Note that a replacement abstract must be submitted on a separate sheet (apart from any other amendments), as required by 37 CFR 1.52(b)(4) and 37 CFR 1.72(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure submitted on April 11, 2022, is objected to because of the following informalities:
In paragraph [0003], in the sentence just prior to the newly added sentence, replace “the second data address” with --a second data address--.
In paragraph [0003], in the sentence just prior to the newly added sentence, applicant states that the method determines a second entry includes various fields in response to adding the first entry to the history table.  This appears to be new matter which is not permitted under 35 U.S.C. 132(a).  That is, why does the method now need to determine what is included in the second entry?  The entry already exists.  It does not appear to require determining that it includes what it already includes.  Does applicant mean that, in response to adding the first entry, it is determined to evict a second entry including the various fields, as stated in the subsequent sentence?  Or does applicant mean to insert --that-- after “a second entry” in this sentence (there is a distinction between determining an entry includes something, i.e., you’re reading each of the fields and performing some type of comparison, versus determining an entry that includes fields, which could simply include picking the second entry without necessarily reading each of these fields)?
In paragraph [0003], in the newly added sentence, replace “a second” with --the second-- because this entry is the same as the second entry in the previous sentence.  It also provides a more clear basis for “the second entry” in the subsequent sentence.
Appropriate correction is required.

Drawings
Replacement FIG.1 submitted on April 11, 2022, is objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The drawings are pixelated because applicant did not use black (RGB = 000), despite the drawings appearing black to the naked eye.  This has been confirmed by the examiner through use of an Adobe color inspection tool on applicant’s submitted pdf file.  When black is not used, the dithering used to convert applicant's grayscale image to black and white will add white pixels to try to estimate applicant's "gray" color, and the final drawings may not print properly.  Therefore, applicant must be sure to use only black and white.  Applicant may perform the following process to correct the color content:

1.	Open the drawings PDF file with Adobe Acrobat Pro DC (a similar Adobe product may work, but the examiner has only tested this in Adobe Acrobat Pro DC);
2.	Click “File” and then click “Print”;
3.	Select “Adobe PDF” as the printer.  If not available, “Microsoft Print to PDF” may also work, though this has not been tested.  If neither option is available, this process may not be applicable, and applicant should try to find an alternate way to print in only black and white.
4.	Uncheck “Print in grayscale (black and white)”;
5.	Uncheck “Save ink/toner”;
6.	Click “Advanced”;
7.	Under “Color Management”, for the “Color Profile” field, select “Black & White” near the bottom of the list.  The examiner also had “Treat grays as K-only grays” checked, and “Preserve Black” checked.
8.	Click “OK” and then click “Print”.  The resulting PDF should comprise only black and white drawings.  Please review the final drawings for potential unintended consequences of this process.
NOTE: The examiner notes that this particular process is customized to this particular set of drawings.  It may not work on other sets of drawings in other applications.  If applicant is unable to perform the above conversion, the examiner would be willing to perform the conversion and email the resulting pdf file to applicant for formal filing, provided an Authorization for Internet Communications (PTO/SB/439) is on record (see MPEP 502.03).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
In the 2nd-3rd to last lines, replace “the” before “predefined high threshold” with
--a--.  There is a lack of basis for the current language.
Claim 9 is objected to because of the following informalities:
In the 2nd “determining” paragraph, all added language is redundant given that this same language appears in lines 3-5 of the claim.  Thus, the redundant language should be deleted.
In the “adding” paragraph, line 2, replace “a” with --the--.  A filter table is mentioned near the beginning of the claim.
In the last paragraph, line 1, insert a comma after “table” to match claim 1.
In the last line, replace “the” with --a--.  There is a lack of basis for the predefined high threshold.
Claim 15 is objected to because of the following informalities:
In the 2nd-3rd to last lines, replace “the” before “predefined high threshold” with
--a--.  There is a lack of basis for the current language.
Claim 16 is objected to because of the following informalities:
In the 4th to last line, replace “to the” with --to a--.  There is a lack of basis for the second plurality of entries.
In the 3rd to last line, replace “a” with --the--.
All dependent claims are objected to for being dependent on an objected-to claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations include:
In claims 15-16, “the processing unit to perform a method comprising:…”.  Per FIG.1 and paragraphs [0022]-[0023], the processing unit is limited to (and interpreted as) a management server, a web server, multiple computers used as a server system, clustered computers, database server computers, application server computers, processor 115, or multi-core processor 115, and equivalents thereof.  The examiner notes that the additionally-disclosed “host device”, “standalone computing device”, “mobile computing device”, and “any other electronic device or computing system capable of receiving, sending, and processing data” are not sufficient structure for carrying out the claimed functions.  That is, they are too generic to satisfy the structural requirement of 112(f).  As such, the claimed processing unit does not encompass these broad components (unless they can be considered equivalents).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-2, 5-10, 13-16, and 19-21 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1, 9, and 15, the prior art of record has not taught, either individually or in combination, and together with all other claimed features, entering the second entry into the filter table, wherein the entering of the second entry into the filter table is in response to determining the second confidence score is a moderate confidence score, wherein the moderate confidence score is any confidence score that is greater than a predefined low threshold and less than a predefined high threshold.  In Orion, the second entry is entered into the filter table in response to determining the second confidence score is not sufficient.  While this may satisfy determining that the second confidence score is less than a predefined high threshold, there is no teaching of also determining that the second confidence score is greater than a predefined low threshold.  In Orion, the second entry could have minimum (low) confidence and still be entered in the filtered table.

Conclusion
This application is in condition for allowance except for the above formal matters. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183